

117 HR 3923 IH: Remembering Our Local Heroes Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3923IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Tenney (for herself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a grant program to provide funding for memorials honoring veterans, law enforcement officers, and firefighters, and for other purposes.1.Short titleThis Act may be cited as the Remembering Our Local Heroes Act.2.Grant program for memorials(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary shall establish a grant program to fund construction, restoration, renovation, and maintenance for covered memorials. (b)Eligible entities(1)In generalIn carrying out the Program, the Secretary may award grants to units of local government and nonprofit organizations.(2)ApplicationsTo be eligible for a grant under the Program, a unit of local government or nonprofit organization shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(3)PriorityIn awarding grants under the Program, the Secretary shall give priority to grants that will fund projects—(A)for which strong support is demonstrated from the local community; and(B)that memorialize individuals or groups, living or deceased—(i)who are broadly viewed to have contributed positively, in a manner demonstrating exemplary public service, to their community or to the United States; or(ii)who distinguished themselves through acts of bravery in which they risked their lives. (c)Use of fundsGrant funds awarded under the Program may only be used for construction, restoration, renovation, or maintenance for covered memorials.(d)Limitation on grants(1)In generalThe Secretary may not award more than 1 grant in a fiscal year with respect to any single—(A)unit of local government or nonprofit organization; or(B)covered memorial. (2)AmountNo grant awarded under the Program may exceed $100,000.(e)Matching requirement(1)In generalThe recipient of a grant under the Program shall provide non-Federal matching funds equal to not less than 50 percent of the grant.(2)In-kind supportThe non-Federal matching funds described in paragraph (1) may include in-kind support.(f)AuthorizationThere is authorized to be appropriated to the Secretary to carry out the Program $2,000,000 for each of fiscal years 2022 through 2026.(g)DefinitionsIn this section:(1)Covered memorial(A)In generalThe term covered memorial means any statue, monument, sculpture, memorial, plaque, inscription, or other structure or landscape feature, including a garden or memorial grove that is—(i)owned or administered by a unit of local government or nonprofit organization; and (ii)designed to perpetuate in a permanent manner the memory of individuals or groups, living or deceased, who—(I)are veterans of the Armed Forces who served on or after April 6, 1917;(II)are members of the Armed Forces killed while on active duty as a result of injuries incurred in the line of duty on or after April 6, 1917;(III)have served as law enforcement officers; or(IV)have served as firefighters. (B)ExceptionThe term covered memorial does not include any item listed in subparagraph (A) that is located within the interior of a structure or a structure which is primarily used for other purposes.(2)ProgramThe term Program means the grant program established under this section.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Unit of local governmentThe term unit of local government means—(A)a unit of general government below the State level, including a city, county, municipality, town, township, or village;(B)the government of the District of Columbia;(C)the government of, or a unit of general government within, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States; or(D)the Tribal Government of a federally recognized Indian Tribe. 